Case 1:18-cv-01832-JRS-MPB Document 42 Filed 04/10/19 Page 1 of 2 PageID #: 210




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 CHRISTOPHER KAPS,                                   )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 1:18-cv-01832-JRS-MPB
                                                     )
 TJ BRAY, et al.                                     )
                                                     )
                              Defendants.            )


                               MAGISTRATE JUDGE’S ORDER ON
                              TELEPHONIC STATUS CONFERENCE

         This matter came before the Honorable Matthew P. Brookman, United States Magistrate

  Judge, by telephone, at 11:00 a.m., Indianapolis time (EST), on March 13, 2019, for a

  conference under Rule 16, Federal Rules of Civil Procedure. Parties were represented by

  counsel.

         Thereafter, the following ORDER is entered:

         1. A TELEPHONIC STATUS CONFERENCE is set for MAY 14, 2019 at 11:00

  a.m., Indianapolis time (EST), before the Honorable Matthew P. Brookman, United States

  Magistrate Judge. The information needed by counsel to participate in this telephonic

  conference will be provided by a separate notification.

         This order has been formulated after a conference at which the respective parties have

  appeared. Any party shall file any corrections or additions within fourteen (14) days after




                                                 1
Case 1:18-cv-01832-JRS-MPB Document 42 Filed 04/10/19 Page 2 of 2 PageID #: 211




  receipt of this order.

          SO ORDERED.

  Dated: April 10, 2019




 Served electronically on all ECF-registered counsel of record.




                                              2
